DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Status of the Application
01	This Office Communication responds to Applicants' 6/17/2022 [hereinafter "6/17"] Response replying to the 3/17/2022 Non-Final Office Action. 
This Office Communication applies to the claims, the specification, and the drawings as filed on 6/17/2022, 5/15/2020, and 5/15/2020, respectively. 
Applicants' Election
02.	Responding to the 9/22/2021 "Restriction Requirement," the 12/10/2021 Response [hereinafter "12/10 Response"] elected, without traverse, A3B2 (directed to FIGs. 12C and 14B) for prosecution on the merits. 
The 9/22/2021 Response identified claims 1, 3, 5, 8-11, 13-22, and 24 as reading on the elected species, generically and specifically. 
The 3/17/2022 Office Action noted that claims 10, 11, and 22 however recite "second enclosure," which is not part of the elected Species, which includes only one enclosure. The 3/17/2022 Office Action also noted that claims 15 and 16 recite "accelerometer or a gyroscope," which the detailed description describes as part of the species other than those described with respect to the Species elected with respect to FIGs. 12C and 14. 
Accordingly, the 3/17/2022 Office Action withdrew claims 2, 4, 6, 7, 10-12, 15, 16, 22, and 23 from further consideration as being drawn to non-elected inventions. See 37 CFR § 1.142(b). 
The 3/17/2022 Office Action also made Final the Restriction Requirement.
The 9/22/2021 Restriction Requirement and its Finality are proper and they are, therefore, maintained.
Absent expressly stating otherwise, this Office Action DOES NOT addresses the patentability merit(s) of withdrawn claims. 
35 U.S.C. § 112 Rejections of the Claims
03.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter [that] the inventor or a joint inventor regards as the invention. 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
04.	Claims 1, 5, 8, 9, 13, 14, 17, 19-21 are rejected under 35 U.S.C. § 112(b) as indefinite for failing to particularly point out and distinctly claim the subject matter Applicants regard as the invention.
Specifically, independent claim 1 (and therefore claims depending therefrom) recites the broad recitation "wherein a transverse dimension of the first cavity relative to the substrate is configured to reduce undesirable acoustic modes within the first cavity," and claim 1 also recites "wherein the size of the first cavity is configured such that the transverse dimension reduces standing wave reflections, in the first cavity, of one or more wavelengths corresponding to a characteristic frequency of a mode of oscillation of the MEMS device," is the narrower statement of the broad limitation. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See M.P.E.P. § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim and therefore not required, or (b) a required feature of the claims. Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949). 
In the case at hand, independent claim 1 (and the claims depending therefrom) is indefinite because there is question or doubt as to whether the narrower feature, "wherein the size of the first cavity is configured such that the transverse dimension reduces standing wave reflections, in the first cavity, of one or more wavelengths corresponding to a characteristic frequency of a mode of oscillation of the MEMS device," is (a) merely exemplary of the remainder of the claim and therefore not required, or (b) a required feature of the claims.
A person skilled in the art, therefore, would not know what is the scope of the claimed invention and thus would not be on notice of the bounds of the protected invention to avoid infringing. See, for example, Biosig Instruments, Inc. v. Nautilus, Inc., 715 F.3d 891, 106 U.S.P.Q.2d 1554 (Fed. Cir. 2013) (stating that "the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent." Citation deleted).
Claims 1, 5, 8, 9, 13, 14, 17, 19-21, therefore, have indefinite scopes. 
Accordingly, claims 1, 5, 8, 9, 13, 14, 17, 19-21 are rejected under 35 U.S.C. § 112(b) as failing to "particularly point[] out and distinctly claim[] the subject matter [that] the [Applicants regard] as [the] invention."
The claims being definite is a threshold issue to determining scope of the claims and thus determining their patentability over the prior art. 
The lack of clarity in the above noted features is especially detrimental because it is in the independent claim, from which the remaining claims depend, and because the noted features are what the Response argues patentably distinguish the claims over the applied prior art. See, for example, M.P.E.P. § 2173.05(b) and the precedents cited therein (see, e.g., In re Wiggins, 179 USPQ 421, 423 (CCPA 1973), explicitly noting that "when the scope of the claim is unclear a rejection under 35 U.S.C. § 112, second paragraph, is proper"). See, also, Halliburton Energy Services, Inc. v. M-I LLC 85 USPQ2d 1654 (Fed. Cir., 2008) (noting the importance of a patent clearly distinguishing itself from the prior art). 
35 U.S.C. § 112(a) "[requires t]he specification [to] contain a written description of the invention," AND 35 U.S.C. § 132(a), second sentence, prohibits "[any] amendment [from] introduc[ing] new matter into the disclosure of the invention." ACCORDINGLY: (1) an amended claim MUST have WRITTEN DESCRIPTION SUPPORT in the portion(s) of the AS FILED disclosure describing the embodiment of the claimed invention; AND (2) any amendment adding to (or deleting from) the AS FILED disclosure of the invention MAY NOT introduce NEW MATTER.
Statutory Bases of the Prior Art Rejections
05.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
06.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Prior Art Rejections of the Claims -- Obviousness
07.	Claims 1, 5, 8, 9, 13, 14, 17, 19-21 are rejected under 35 U.S.C. § 103 as unpatentable over Pre-Grant Publication [hereinafter "PGPub"] US 2020/0329299 of a U.S. patent application for inventors Miller et al. [hereinafter "Miller"], further in view of WIPO PATENT DOCUMENT WO—2017/095396 for inventors Shelton et al. (with PGPub US 2018/0268796 of a U.S. Patent application for inventors Shelton et al. [hereinafter "Shelton"] is provided as English/U.S. equivalent, and is herein referred); PGPub 2018/0057138 to Wang et al. [hereinafter "Wang"]; and U.S. Pat. No 6,215375 to Larson, III, et al. [hereinafter "Larson"]. "Waves and Modes," 2017, a University of Michigan laboratory class material, is provided as evidence and Wayback Machine confirming the public availability date of "Waves and Modes" are provided as evidence. 
As to interpreting scope of the claims for the purposes of art examination, with respect to: "wherein a transverse dimension of the first cavity relative to the substrate is configured to reduce undesirable acoustic modes within the first cavity," and "wherein the size of the first cavity is configured such that the transverse dimension reduces standing wave reflections, in the first cavity, of one or more wavelengths corresponding to a characteristic frequency of a mode of oscillation of the MEMS device" is interpreted to have a scope of the narrower recitation "wherein the size of the first cavity is configured such that the transverse dimension reduces standing wave reflections, in the first cavity, of one or more wavelengths corresponding to a characteristic frequency of a mode of oscillation of the MEMS device."
As to rejecting the claims over the Prior Art, with respect to claim 1, 
Miller describes a product that is: A micromechanical system (MEMS; see, e.g., the front page figure, corresponding to FIG. 1, and the Abstract) device package 100 comprising:
a substrate (102; see, e.g., [0025]); a first enclosure (formed by the cover 110, the top 118, the middle housing 116, the wall 108, and the bottom 102 ) including a first cavity (120) and a second cavity (122) separated from the first cavity 120, the first enclosure coupled to the substrate 102, which forms the bottom side, wherein the first cavity 120 comprises an acoustic port 128; a MEMS device 104 located inside the first cavity 120; and an Application Specific Integrated Circuit (ASIC; 124) communicatively coupled (see, e.g., [0031]) to the MEMS device 104, the ASIC 124 being located inside the second cavity 122 such that the ASIC 124 is located outside the first cavity 120, thereby reducing a size of the first cavity 120 to accommodate the MEMS device 104 without accommodating the ASIC 124.
The prior art well recognizes that acoustic systems have various sources of noise interfering with the fidelity of reproducing a detected acoustic signal. See, for example: Miller describing how to improve (preventing/reducing) buzz noise effects in MEMS devices (see, e.g., the Title in Miller); Larson describing how to suppress lateral modes (see, e.g., the Title and column 4, line 25 to column 5, line 50); Wang describing how to suppress/reduce standing-waves (see FIG. 3, and see [0019] and [0023] describing passively cancelling noise by controlling cavity the shape/length of a cavity/chamber to suppress/reduce the forming of standing waves in a cavity/chamber); and Shelton describing how to "reduc[e]the number of resonant modes in the back cavity of a MUT package using curved geometry to enable consistent acoustic performance of the packaged transducer," wherein the resonance modes are due to "stranding waves" (see, e.g., [0006], wherein "standing waves … generated in the package back-cavity giv[e] rise to [the] acoustic resonant modes," see also FIGs. 5-8, and [0007], [0018], and [0023] describing the reducing of the number of reflecting surfaces in the package cavity and curving the reflecting surfaces, "[u]tilizing … cylindrical or spherical geometry [to reduce and adjust] the resonant acoustic modes present in the package … to frequencies outside the band of interest"). 
Miller is directed to improving (preventing/reducing) buzz noise effects in MEMS devices (see, e.g., the Title in Miller) but appears silent on reducing non-buzz, acoustic noise. 
A person of ordinary skill in the art, however, well recognizes that the prior art, as noted supra, well describes the importance of cancelling/reducing cavity standing-wave/Resonant noise. See, supra, for example, any of Larson, Wang, and Shelton. 
Shelton, specifically, teaches "wherein the size of the first cavity (the cavity 106, wherein the MEMS 100 is located; see, e.g., FIG. 3) is configured such that the transverse dimension (see, e.g., [0023] teaching configuring the size of the first cavity "reduces the number of degrees of freedom from three (xyz) to two (radius and height), thereby reducing the number of acoustic resonances in a given frequency band") reduces standing wave reflections, in the first cavity, of one or more wavelengths corresponding to a characteristic frequency of a mode of oscillation of the MEMS device," as independent claim 1 (and therefore claims depending therefrom) now recites.
In view of the prior art's teachings, therefore, according to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the MEMS device package Miller teaches by configuring "the size of the first cavity … such that the transverse dimension reduces standing wave reflections, in the first cavity, of one or more wavelengths corresponding to a characteristic frequency of a mode of oscillation of the MEMS device," since Shelton teaches configuring the size of the first cavity "reduces the number of degrees of freedom from three (xyz) to two (radius and height), thereby reducing the number of acoustic resonances in a given frequency band."
In view of the prior art's teachings, therefore, according to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the MEMS device package Miller teaches by 
With respect to claim 5, Miller describes a shape of the second cavity 122 is substantially a parallelepiped.
With respect to claim 8, Miller describes the substrate 102 forms a side (bottom side) of the first enclosure and a side of the first cavity.
With respect to claim 9, Miller describes the first enclosure includes any combination of metal sides (see, for example, Miller, [0025], describing the "cover 110 … include[ing] metal"), molded sides, or laminate sides and a metal cap, molded cap, or laminate cap.
With respect to claim 13, Miller appears to be silent on the frequency range of the MEMS device. The prior art however well recognizes the suitability of implementing the MEMS as an ultrasonic transducer. See, for example, the Title of Shelton. 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified the MEMS device package Miller teaches by configuring the MEMS device so it is an ultrasonic transducer, as taught to be a suitable implementation by Shelton. 
With respect to claim 14, Miller describes the MEMS device 104 to be disposed over the acoustic port 128.
With respect to claim 17, Miller describes the MEMS device 104 to be coupled electrically (see. e.g., the abstract describing wire connecting the MEMS device to the integrated circuit and to a conductor on the substrate) and mechanically (see, the front page figure) to the substrate.
With respect to claim 19, the devices Miller and Shelton have hemispherical cavities wherein the MEMS is located. See, for example, FIGs. 13 and 3 for Miller and Shelton, respectively. 
With respect to claim 20, the devices Miller and Shelton describe have a substantially planar outside wall and the inner wall wherein the MEMS device of Miller is would be curved because of the modification in view Shelton (as explained with respect to claim 1).
With respect to claim 21, the device Miller describes has the MEMS device electrically connected to the substrate (by wire). See, for example, the Abstract of Miller. 
Response to Arguments
08.	The contentions in the 6/17/2022 Response [hereinafter "6/17 Response"] to the 3/17/2022 "Office Action" have been fully considered. The contentions, however, are not found persuasive. 
The 6/17 Response contends the claims are patentable over the applied prior art references because Miller fails to "wherein the size of the first cavity is configured such that the transverse dimension reduces standing wave reflections, in the first cavity, of one or more wavelengths corresponding to a characteristic frequency of a mode of oscillation of the MEMS device." And because Shelton fails to disclose plural cavities.
To start with, it is noted that the rejection is obviousness-based and the claims are rejected as being obvious over Miller further in view of Shelton. 
The detailed rejection of claim 1, supra, shows how Miller discloses a first cavity and a second cavity, as the claims now recite, and how Shelton teaches and motivates making the size of a cavity including the MEMS (and therefore the first cavity in Miller) is to be configured such that the transverse dimension reduces standing wave reflections, in the first cavity, of one or more wavelengths corresponding to a characteristic frequency of a mode of oscillation of the MEMS device," as the claims now recite. 
Accordingly, rejecting the claims as being unpatentable is proper and, therefore, maintained.
CONCLUSION
09.	Applicants' amendments necessitated the new ground(s) of rejection, if any, presented in this Office Action. Accordingly, THIS OFFICE ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). 
A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
If a first reply is filed within TWO MONTHS of the mailing date of this Office Action and the advisory Office Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory Office Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory Office Action. 
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814